BIJUR, J.
This action was tried as one under the Employers’ Liability Act (Labor Law [Consol. Laws, c. 31] § 200 et seq.). There was no proof that the notice required by section 201 was served before the commencement of the action, and objection to the admission of the notice on that ground was specifically made. Unless the notice is served before the beginning of the suit it is of no avail. Warrine v. Eagle Wagon Works, 131 App. Div. 924, 115 N. Y. Supp. 1148; Hope v. Scranton Coal Co., 120 App. Div. 595-597, 105 N. Y. Supp. 372; Grasso v. Holbrook, 102 App. Div. 49, 92 N. Y. Supp. 101; Finnigan v. N. Y. Contracting Co., 194 N. Y. 244, 247, 87 N. E. 424, 21 L. R. A. (N. S.) 233.
Judgment reversed, and a new trial granted, with costs to appellant to abide the event. All concur.